COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-381-CR





BEATE ELIZABETH EGERTON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Beate Elizabeth Egerton attempts to appeal from the trial court’s judgment sentencing her to thirty days’ confinement for the offense of driving while intoxicated.  Because we do not have jurisdiction, we dismiss the appeal.

The trial court signed the judgment on September 11, 2007.  Egerton did not file a motion for new trial; thus, her notice of appeal was due October 11, 2007.  
See 
Tex. R. App. P.
 26.2(a).  Egerton filed her notice of appeal on October 12, 2007, one day late.  
See id
.  On November 8, 2007, we sent notice to Egerton that because of the apparent untimeliness of the appeal, we would dismiss unless she responded with proof that she filed the notice of appeal by mail on or before October 11, 2007.  
See 
Tex. R. App. P.
 9.2(b)(1), (2).  Egerton responded that she could not provide any proof of timely mailing because she filed the untimely notice of appeal in person.

A notice of appeal that complies with the requirements of rule 26 is essential to vest this court with jurisdiction.  
See Olivo v. State
, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); 
see also Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Because Egerton failed to timely file her notice of appeal, we have no basis for jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)

DELIVERED:  December 13, 2007	

FOOTNOTES
1:S
ee
 
Tex. R. App. P.
 47.4.